Citation Nr: 0732887	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-36 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for status post zygomatic fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to June 
1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted the veteran service connection for 
headaches and assigned a rating of 10 percent, effective 
April 4, 2000.  The veteran's motion to advance his case on 
the docket was granted in October 2007.

In associated medical records as well as the July 2007 
statement of the veteran's representative, additional issues 
have been raised for , as well as a 
Entitlement to service connection for depression, sleep 
disorder, balance disorder, concentration disorder, memory 
disorder, nausea, synkinesis, blurred vision, and facial 
numbness, all secondary to service-connected headaches to 
include head pain, as well as total disability evaluation 
based on individual unemployability.  These issues are 
REFERRED to the RO for appropriate action.  


FINDINGS OF FACT

1.  The competent medical evidence shows that, from April 4, 
2000, to October 5, 2004, the veteran experienced prostrating 
headaches several times a month, sometimes daily, as well as 
a chronic ache in his head, but the veteran only missed work 
occasionally.

2.  The competent medical evidence shows that, from October 
6, 2004, the veteran experienced prostrating headaches daily, 
sometimes several times a day, which resulted in the veteran 
being unable to work full-time.


CONCLUSIONS OF LAW

1.  From April 4, 2000, to October 5, 2004, the criteria for 
an initial 30 percent rating for the veteran's service-
connected headaches are met.  38 U.S.C.A. § 1155 (West 2006); 
38 C.F.R. §§ 4.1, 4.2, 4.27, 4.124a, Diagnostic Code (DC) 
8199-8100 (2007).

2.  From October 6, 2004, the criteria for an initial 50 
percent rating for the veteran's service-connected headaches 
are met.  38 U.S.C.A. § 1155 (West 2006); 38 C.F.R. §§ 4.1, 
4.2, 4.27, 4.124a, DC 8199-8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends he has prostrating headaches daily, and 
that he is entitled to an evaluation in excess of 10 percent.  
The veteran is currently self-employed as a dental prosthetic 
technician.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

With regard to the issue of entitlement to an increased 
initial rating for the veteran's status post zygomatic 
fracture, while the veteran has not claimed that VA has not 
complied with the notice requirements, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) are no longer applicable with 
regard to the initial rating claim on appeal as service 
connection for status post zygomatic fracture has been 
granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that the Board does not commit prejudicial error in 
concluding that a notice letter complied with § 5103(a) and 
§ 3.159(b), where a claim for service connection has been 
substantiated, because such notice is not required).  The 
Court also found that, once a claim for service connection is 
substantiated, VA's statutory duties are specified under 
38 U.S.C.A. §§ 5104 and 7105, and applicable regulatory 
duties are found at 38 C.F.R. § 3.103.  Id.  VA satisfied 
these duties by issuance of the rating decision, statement of 
the case, and supplemental statement of the case.

In June 2003, the veteran was advised as to what evidence VA 
was responsible for obtaining and what evidence the veteran 
should submit, including any evidence not in the possession 
of the Federal government.  He was also informed as to the 
type of evidence which would support his claim for a higher 
initial rating.  The letter, in essence, advised him to 
submit any evidence he might have in his possession or 
identify any evidence that might support his claim, although 
it did not specifically set forth that advice in those words.  
The veteran clearly understood he could submit evidence on 
his own behalf, as he submitted private medical evidence.  
The June 2003 letter advised the veteran of each notice 
element required by 38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. 
§ 5103(a).

Complete notice was provided prior to the final adjudication 
of the claim in the April 2005 SOC.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  The notice provided met both 
the law and the spirit of VCAA.  The timing of these notices 
did not affect the essential fairness of the adjudication or 
prejudice the veteran, since the veteran stated in April 2005 
that there is no additional medical evidence.  See generally 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir.2007), see 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  As the 
claim for a compensable initial rating for headaches is 
downstream from the claim for service connection for 
bilateral hearing loss, further VCAA notice is not required.  
See Dunlap v. Nicholson, supra.

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  The veteran's service medical records 
and VA clinical records are associated with the claims file.  
VA examinations were conducted.  VA afforded the veteran an 
opportunity to submit any additional evidence and to identify 
any relevant evidence.

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim 
for an increased rating.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  All requirements of the duty to notify 
the veteran and the duty to assist the veteran are met.

Claim for an Initial Rating in Excess of 10 Percent

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings be sufficiently characteristic to identify the 
disease and the resulting disability, and, above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.  Therefore, the 
Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In an appeal from an initial rating, the Board must consider 
the medical evidence during the entire period since the 
veteran's claim was first filed.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In Fenderson, supra, the Court held that in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period (staged 
ratings).  Id. at 126. Here, the veteran is entitled to 
staged ratings as this is an appeal from his initial rating. 

As there is no diagnostic code which specifically rates the 
veteran's service-connected disability, it is rated under an 
analogous code for a closely related condition.  38 C.F.R. 
§ 4.20.  The veteran's headaches are currently rated by 
analogy under  Diagnostic Code (DC) 8099-8045.  DC 8099 
assigns a 10 percent for residuals of a brain hemorrhage and 
a 100 percent for the vascular conditions of a brain 
hemorrhage.  DC 8045 rates brain disease due to trauma, and 
assigns a 10 percent for purely subjective complaints.

The Board finds that a more favorable rating can be assigned 
if the veteran is rated under DC 8100, which rates migraines.  
A 30 percent rating is assigned for migraines with 
characteristic prostrating attacks occurring on an average 
once a months over the last several months.  A 50 percent 
rating is assigned for migraines with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic incapacity.

1.  Rating from April 4, 2000, to October 5, 2004

During an April 2001 VA examination, the veteran complained 
of constant pain.  The examiner stated that this did 
interfere with the veteran's concentration and he 
occasionally missed work as a result.  In August 2001, a VA 
examiner noted that the frequency of the veteran's pain had 
increased during the last year to the point that it occurred 
daily and the attacks were now severe.  However, the 
veteran's daily activities are not compromised as the attacks 
are relatively short.

In September 2001, the veteran reported to a  VA provider 
that he had lost his job due to the headaches and that the 
headaches last for a few hours.  It appears that the veteran 
then became a self-employed dental prosthetic technician.  In 
January 2002, a VA provider noted that he treated the veteran 
for chronic daily headaches which are often severe.  During a 
March 2003 VA examination, the veteran was noted to have 
daily headaches which become generally prostrating two to 
three times per month, with attacks lasting three to six 
hours.  The examiner stated that the headaches were more 
chronic than severe.  In May 2003, the veteran complained of 
headaches consisting of a sharp electrical pain lasting for a 
few hours and occurring one to two times per day, in addition 
to a chronic ache.

The Board finds that the veteran's symptoms during this time 
entitle him to a 30 percent rating, but no higher.  While 
prostrating headaches were occurring several times a month, 
possibly daily, it appears the veteran was still able to work 
and that his daily activities were not compromised.  Although 
he did lose his job, it appears he became self-employed.  As 
the veteran was able to work, the Board finds that the 
attacks were not productive of severe economic incapacity.  
Thus, a 50 percent rating under DC 8100 is not warranted 
during this time period.

2.  Rating from October 6, 2004

An October 6, 2004 notation by a private provider described 
the veteran's headaches as occurring daily, sometimes several 
times, and lasting to two to three hours each.  The provider 
opined that the headaches make it impossible for him to 
perform his three-dimensional work as a dental prosthetic 
technician and are described as "episodes of stereotype 
disabling head pain."  The veteran is said to have a strong 
work ethic and to attempt to complete his work outside of 
periods of maximum pain and disability.

During a March 2005 VA examination, the veteran stated that 
the headaches occurred on a daily basis, with an electrical 
shock type of pain which produces photophobia and phonophobia 
and requires him to take one to two hours off of work.  He is 
able to work for five to six hours before getting one of 
these headaches, though as a baseline he has chronic aching 
in the head.  The examiner diagnosed chronic headaches 
occurring on a daily basis consisting of ongoing permanent 
brain freeze type pain with daily exacerbation and a pretty 
powerful electrical-type burning pain.

The Board finds that the medical evidence from the October 
2004 opinion forward supports a 50 percent rating for 
service-connected headaches.  The headaches occurred daily 
and were said to make it impossible for the veteran to work 
during the two to three hours in which they occur.  Although 
the veteran is still able to complete his work, he can only 
do so in between several daily headaches, and a medical 
provider attributed this to a strong work ethic.  The March 
2005 opinion shows that the severity of the headaches 
continues, and that the headaches cause multiple one to two 
hour interruptions in the veteran's work day.

The benefit of the doubt is resolved in favor of the 
veteran's claim for a higher initial rating.  The claim for a 
rating in excess of 10 percent is granted.


ORDER

Entitlement to a 30 percent rating for headaches, but no 
higher, from April 4, 2000, to October 5, 2004, is granted, 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits.

Entitlement to a 50 percent rating for headaches, but no 
higher, from October 6, 2004, is granted, subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


